Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The references to the instant application uses the PGPub 2019/0277671

Claim Objections
Claims 1-13 are objected to because of the following informalities:  In claims 1 and 13 the terms the sensor and the reference sensor appear to be intended to be the sensor of a vehicle and the reference sensor to be the sensor of a reference vehicle.  However this allows for the confusion caused by common English, that a sensor can refer to any sensor and a vehicle can be any vehicle.  Thus any recitation of just a sensor or just a vehicle does not immediately eliminate the possibility that “the sensor” can be either senor, or that “the vehicle” can be either vehicle.  Thus the claim should be amended so that there is no ambiguity in the terms.
There are any number of methods for removing the ambiguity.  The preamble could be written as “A method for calibrating a first sensor of a first vehicle, the method comprising:”   Then the claims would refer to “the first sensor” and “the first vehicle” as contrasted to the reference sensor and the reference vehicle.
The dependent claims 2-12 inherit the same ambiguity from the independent claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular the limitation in claim 1 (lines 9-17) which claim “assigning,… the sensor measured value to at least one reference measured value…” uses the term assigning in a form not following standard English use of the term when considered in light of the dictionary meaning of assign.  The applicant has failed to be their own lexicographer by providing the intended meaning.
The Marian Webster dictionary:

    PNG
    media_image1.png
    897
    815
    media_image1.png
    Greyscale


The closest example is the assignment of a value to a variable.  To a person of ordinary skill in the art of the time, this would then allow one to refer to the value by the assigned variable name.  In the claim however the assignment is that of a value to a 
There is no explicit teaching in the specification as to how this assigning would occur.  One possible interpretation of the taught method, is that the proven validated “reference measured value” replaces the “sensor measured value” and that is used to determine the proper sensed value.
Once the “sensor measured value” has been assigned the reference measured value, any description of calibrating the “sensor measured value” can be actually referring to calibration of the assigned “reference measured value” due to the assignment.
On the other hand, the claimed “assigning” could be to replace the “measured reference value” with the “sensor measured value”.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a calibration value for a sensor of a particular type identical to a reference sensor, does not reasonably provide enablement for using a calibration for a sensor of one type for a sensor of a different type.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
For example the specification describes one embodiment for detecting the water on a roadway using: the sensor of the vehicle whose calibration is to be improved; and the reference senor of the reference vehicle whose reference value is to be determined.  The claim allows the actual sensor types of the sensors measuring the “sensor measured value” and the “reference sensor value” to be of different sensor types.  The specification teaches processes that involve different sensor types measuring different sensed parameters.
The instant application teaches that the calibration values are applied to a raw sensor to obtain a meaningful measured value for detecting the surroundings of a vehicle ([0009]).
One embodiment is the detection of standing water.  The following two teachings read on the process of detecting standing water on a road surface which is recited in paragraph [0023].  Overall et al. US 3,836,846 teaches using a microwave sensor for detecting water on a road surface.  Fukushima US 5,521,594 teaches using ultrasonic detectors to determine water on a road surface.  Note that these sensors measure the same external parameter but are based on different raw sensor values.  Thus the claim It is not known how one would use any calibration values for a microwave sensor to adapt an instantaneous calibration value for an ultrasonic sensor or vice versa.  It would take undue experimentation to take calibration values from a sensor of one physical type, and adapt them to a sensor of a different physical type even when the location, positioning and field of view would be identical.
Even if the sensors were of the same physical type, their position, field of view and other factors can make it difficult to share any calibration values for the sensors raw output.  Thus the level of experimentation to achieve the calibration in all situations encompassed by the broad claim could still be an undue burden for a person of ordinary skill in the art at the time of disclosure.
So considering the complete lack of any limitation on the current and reference sensors’ type and raw output, the claims 1 and 13 lack scope of enablement in the teaching in the specification and as such are rejected under 35 USC 112(a).

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Paragraph [0037] further contains: one or multiple sensor measured value(s) from one or multiple sensor(s) 20 (see FIG. 2) of one or multiple vehicle(s) 18, including associated measuring position, measurement time and/or instantaneous calibration values of the respective sensors may also be stored in data memory.  Again merely storing data without any relationships fails to provide possession of a system that could identify a particular reference calibration value that had been used to calibrate a particular reference measured value at a particular time and position.
If the intent is to look-up a particular reference measurement value based on time position, vehicle type, etc. and using the sensor measured value with its time position vehicle type, etc., then one would need to teach the data structure associating and containing the identified reference vehicle, the identified reference sensor, the reference measurement value, its measured position and its measured time.  Then when the 
Again quoting the specification [0037] contains “One or multiple reference calibration value(s) may also be stored in data memory 12.”  The existence of multiple reference calibration values allows the possibility that over time different calibration values may be applied to a given reference sensor’s measurement.  Nowhere is there any teaching of storing any information that would tie particular stored instantaneous reference calibrated value(s) that had been applied to a specific reference sensor measured value to that calibrated “reference measured value”. 
Paragraphs [0050] and [0051] state that at least one reference calibration value of reference sensor is communicated to the vehicle if the sensor measured value and the reference measured values differ more than a threshold.  There is no data structure or data relationship that teaches that the current stored reference sensor calibration value is the calibration value that had been used to calibrate any assigned reference measured value.
Last, the examiner cannot find any teaching of how a calibration value would be used to perform a calibration.  It merely discusses modifying an instantaneous calibration of a vehicle’s sensor without any means to actually accomplish the modification of the sensor measured value with the calibration value.
So in consideration of claim 1, the first limitation identifies a set of data related to a [first] sensor of the [first] vehicle including a measuring position and a measurement time.

There is no support for any assigning process that would relate the set of data associated with the [first] sensor measurement value, and the set of data associated with the reference measurement value.  The limitation is merely a statement of assigning a [first] sensor measurement value to a reference measurement value.  It is completely silent concerning a process of using a [first] sensor measured value to look-up information in a data table that relates to a reference measured value that is associated with the reference calibration value(s) that was/were used to calibrate that reference measured value.
The last limitation recites “providing and/or communicating to the vehicle, at least one reference calibration value of the reference sensor for adapting an instantaneous calibration value of the sensor based on the reference calibration value”.  There is no teaching of any data structure that would provide any ability to properly select a reference calibration value to improve the calibration of the [first] sensor.  Instead the claim merely claims changing the [first] sensor calibration value.  There is no teaching in the specification of any calibration process using any calibration value, only the statement that a calibration has occurred for the reference measured value.
Thus when considered as a whole, the specification fails to demonstrate possession of any operable process for the calibration of a [first] sensor based on a reference calibration value of a reference sensor. 
.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-3 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
 The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.

1.    A method for calibrating a sensor of a vehicle, the method comprising:
receiving, with a data processing unit, at least one sensor measured value ascertained with the sensor, a measuring position on a roadway, on which the sensor measured value has been ascertained, and a measurement time, at which the sensor measured value has been ascertained;
assigning, based on the measuring position and the measurement time, the sensor measured value to at least one reference measured value, which has been ascertained with a reference sensor of a reference vehicle at a reference position of the roadway and at a reference measurement time, the sensor measured value being assigned to the reference measured value when the measurement time of the sensor measured value and the reference measurement time deviate from one another by a maximum of 30 minutes;
providing and/or communicating to the vehicle, at least one reference calibration value of the reference sensor for adapting an instantaneous calibration value of the sensor based on the reference calibration value.
The bolded abstract idea is a set of steps involving mental steps (e.g. deciding if 30 minutes has elapsed) and mathematical determinations (e.g. the adapting of the instantaneous calibration value of the [first] sensor).  Note that the additional elements of receiving data are insignificant extra-solution activity of obtaining data to analyze.  The “adapting of the instantaneous calibration value of the [first] sensor” is an interim result that fails to actually perform any calibration.  Last the entire abstract idea is applied to a general field of use of a generic sensor related to a generic vehicle for an 
The claim fails to provide integrate the abstract into a practical application since the claim fails to explicitly recite an identified practical application such as completing the calibration of a particular sensor for a particular vehicle for an identified purpose.  Instead the abstract idea is directed to a general field of use.
With respect to step 2B, there are no additional elements in the claims that are anything other than insignificant extra-solution activities.
Thus claim 1 is not patent eligible under 35 USC 101.  Claim 13 is also not patent eligible for the same reasons.
The dependent claims 2-12 fail to provide any elements that are significantly more than the abstract idea by either providing additional mental steps or reciting generic computing elements that are not significantly more than the abstract idea.
Thus the independent claims 2-12 are also not patent eligible under 35 USC 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGIS J BETSCH/Primary Examiner, Art Unit 2857